Citation Nr: 1828690	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  15-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for left knee sprain/strain.  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).

3.  Entitlement to a retroactive effective date for the grant of service connection for left knee strain/sprain.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa (hereinafter Agency of Original Jurisdiction)).

This case was remanded for further development in May 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a retroactive effective date for the grant of service connection for left knee strain/sprain is addressed in the DECISION below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1971 rating decision, service connection for a left knee disability was denied.  

2.  In December 2003, the claim for service connection for a left knee disability was granted.  

3.  The AOJ's grant of service connection for a left knee disability in December 2003 was not based all or in part on official service department records that existed and had not been associated with the claims file when VA first denied the claim.  




CONCLUSION OF LAW

The criteria for an effective date earlier than August 14, 1995 for the grant of service connection for left knee strain/sprain have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.156 (c), 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

ANALYSIS 

The Veteran appeals the denial of an effective date earlier than August 14, 1995 for the grant of service connection for left knee strain/sprain based on the provisions of 38 C.F.R. § 3.156 (c).  In this case, the RO received the Veteran's original claim for entitlement to service connection for left knee disability on October 19, 1970.  In a March 1971 rating decision, service connection was denied as it was determined that the Veteran's left knee disability existed prior to service and was not aggravated by service.  

On August 14, 1995, the Veteran submitted a request to reopen the claim for service connection for a left knee disability.  His request was denied in an October 1996 rating decision.  The request to reopen was also denied in December 1997 and January 2003.  In a December 2003 rating decision, however, service connection for a left knee disability was granted, effective July 19, 2001.  In a May 2004 rating decision, the Veteran's left knee disability was assigned a noncompensable rating, effective August 14, 1995 and a 20 percent rating after July 19, 2001.  In a rating decision in January 2012, a 10 percent rating was assigned with an effective date of August 14, 1995, the 20 percent rating was continued effective July 19, 2001.

In January 2008, the Board denied claim for entitlement to an effective date prior to August 14, 1995 for the award of service connection for a torn meniscus of the left knee.  The Board also determined that there was no clear and unmistakable error (CUE) in the March 19, 1971 rating decision wherein the RO denied entitlement to service connection for a torn medial meniscus of the left knee.  

The Veteran appealed the issue of whether there was CUE in the March 19, 1971 rating decision to the United States Court of Appeals for Veterans Claims (the Veterans Court).  In an April 2010 Memorandum Decision, the Veterans Court dismissed the CUE claim. 

The Veteran subsequently appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In February 2011, the Federal Circuit addressed the issues of whether the Veteran's claim was properly dismissed by the Veterans Court under res judicata and whether the Veterans Court failed to afford the Veteran due process under the Fifth Amendment.  The Federal Circuit found no reversible error in the judgment of the Veterans Court and affirmed the decision.

Although the Board has denied the claim for entitlement to an effective date prior to August 14, 1995 for the award of service connection for a torn meniscus of the left knee and has determined that there was no CUE in the March 19, 1971 rating decision wherein the RO denied entitlement to service connection for a torn medial meniscus of the left knee, the Veteran now argues that a retroactive effective date for the grant of service connection for his left knee disability is warranted under the provisions of 38 C.F.R. § 3.156 (c).  As the Board has already addressed the issues outlined above, this decision will only address the Veteran's new theory of entitlement.  

To that end, in September 2015, the Veteran submitted a claim for a retroactive effective date for the grant of service connection for his left knee disability.  Essentially, he now argues that VA received service treatment records after the March 1971 rating decision that supported his claim, namely records that show the exact date, time, and place of the injuries he sustained on August 12, 1969 while on "active duty" and the dates of his in-patient hospitalization.  He argues that service department records existed but had not been associated with the record when the claim was first decided in March 1971 and that because of the addition of the service treatment records since the initial claim was denied reconsideration of the claim pursuant to 38 C.F.R. § 3.156 (c) is warranted, and entitles him to an effective earlier than August 14, 1995.  The Board disagrees.  

Section 5110(a) of Title 38, United States Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

Under the provisions of 38 C.F.R. § 3.156 (c), any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim.

Here, at the time of the March 1971 rating decision, the record included a January 1965 admission to Spencer Hospital which showed the Veteran sustained a left knee sprain in a tobogganing incident.  X-rays were negative for a fracture.  In August 1969, the Veteran complained of left knee pain after injury.  The Veteran was admitted in August 1969 to Madigan General Hospital for locking of the left knee.  He was discharged to duty in September 1969.  Treatment notes dated in October 1969 revealed the Veteran reported pain and locking of his left knee of three to four years' duration.  An October 1969 Medical Board determined that a torn medial meniscus of the left knee was not incurred in the line of duty as it existed prior to service.  The Medical Board further found no evidence of aggravation by active service.  The RO denied his claim in a March 19, 1971 rating decision on the basis that the pre-existing left knee condition was not aggravated by active service.

The service treatment records that the Veteran have been identified as missing when the claim for service connection for the left knee was denied in March 1971 were actually associated with record at that time and such records were considered in that rating decision.  VA referenced the Veteran's January 1975 hospitalization, Medical Board findings, his in service hospitalization and line of duty determination.  While every piece of evidence was not discussed in the rating action at that time, it is clear from the record that the VA was in receipt of the service treatment records and that they were considered.  Therefore, the Veteran's argument lacks merit.  The Board also notes that the ultimate of award of service connection for the left knee in December 2003 was not due to the addition of service treatment records.  Rather, service connection was granted based on the favorable medical opinion provided by private physician, Dr. S.  Such an opinion was not of record when the claim was initially decided in March 1971.  

Based on the evidence of record, the Board finds that the assigned effective date is the earliest possible effective date assignable in this case.  As the most probative evidence of record shows that the Veteran's service treatment records were of record and considered by the RO at the time it issued the March 1971 rating decision, the Board finds that there were no relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  The Board also notes that the grant of service connection for a left knee disability was not based all or in part on official service department records that existed and had not been associated with the claims file when VA first denied the claim.  Rather, the award of service connection was based upon medical findings that were not of record at the time of the initial adjudication.  Thus, an earlier effective date based on the provisions of 38 C.F.R. § 3.156 (c) is not warranted.  Accordingly, the claim is denied.   


ORDER

Entitlement to a retroactive effective date for the grant of service connection for left knee strain/sprain is denied.  


REMAND

The Veteran appeals the denial of a disability rating in excess of 20 percent for his left knee disability.  The Veteran was most recently afforded a VA examination in October 2016 to assess the severity of his left knee disability.  During the examination, it was noted that the Veteran had flare ups of pain.  The VA examiner, however, indicated that determining the extent of motion loss during flares required resort to speculation as the Veteran was not experiencing a flare at the time of examination, which does not comply with a recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Thus, this case must be returned for further testing.  As the issue of entitlement to TDIU is inextricably intertwined with the above issue, it must also be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183   (1991).  On remand, ongoing VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder any outstanding VA treatment records since 2017.  

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected left knee disability.  The electronic file must be made available to the examiner for review.  In accordance with the latest worksheets for rating the knee, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner should describe whether pain, weakness, fatigue, and/or incoordination significantly limits functional ability during flare-ups or with repetitive use, and if so, the examiner should express that functional loss in terms of loss in range of motion.  If the examination does not take place during a flare-up, the examiner should have the Veteran describe and/or demonstrate the extent of loss in range of motion during flare-ups or with repetitive use and should estimate the extent of such loss in range of motion in terms of degrees.  If there is no pain and/or no limitation of function, such must be noted in the report.

Also, in order to comply with the decision in Correia, the VA examination report must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

Range of motion findings reported in degrees must be provided in the examination report.  The degree at which pain begins must be documented.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should further provide a full description of the manner and extent to which the Veteran's left knee disability impacts functions relating to physical and sedentary employment.

A complete rationale should be supplied for any opinions provided.

3.  Thereafter, consider all of the evidence of record and readjudicate the issues on appeal.  The AOJ should also consider the propriety of separate ratings under all potentially applicable diagnostic codes for the knee.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow them an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


